Citation Nr: 1716006	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-26 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

1.  Entitlement to an initial rating in excess of 20 percent for a right shoulder disability, to include degenerative joint disease (DJD), prior to November 7, 2016.

2.  Entitlement to an increased rating in excess of 30 percent for a right shoulder disability, to include DJD, from November 7, 2016. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel



INTRODUCTION

The Veteran served in active duty from March 1984 to August May 1989. 

The Veteran was awarded an initial rating of 10 percent service connection for right shoulder DJD effective April 2010.  By a February 2015 decision, the Board increased the Veteran's initial rating to 20 percent.  The Veteran thereafter filed a timely appeal of the rating assigned for the shoulder disability to the United States Court of Appeals for Veterans Claims (Court), which vacated the Board's decision as to the issue and remanded it for action consistent with the terms of the Joint Motion for Partial Remand (JMR) issued in September 2015.  

Pursuant to the JMR instructions, the Board remanded the appeal in November 2015, to obtain a more thorough medical examination.  Following an April 2016 examination, the matter was returned to the Board.  In September 2016 the Board again remanded the Veteran's claim for an adequate examination. 

The Veteran was afforded another examination in November 2016.  A November 2016 Appeals Management Center (AMC) decision granted the Veteran an increased rating to 30 percent effective November 7, 2016.  The matter has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.  


FINDINGS OF FACT

1.  The Veteran's right shoulder disability has been manifested by complaints of pain on motion of the right arm; limitation of motion of the arm to midway between the side and shoulder level from April 14, 2010 to November 7, 2016.

2.  The Veteran's right shoulder disability has been manifested by complaints of pain on motion of the right arm; limitation of motion of the arm to midway between the side and shoulder level from November 7, 2016.

3.  The Veteran's right shoulder disability has been manifested by complaints of pain on motion of the right arm; limitation of motion of the arm to 25 degrees to the side has not been shown during the course of the appeal.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent disabling for right shoulder disability, to include DJD, of have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5201 (2016).

2.  The criteria for right shoulder disability, to include DJD, in excess of 30 percent disabling after November 7, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5201 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2013); 38 C.F.R. §§ 3.159, 3.326 (2016). 

For the increased rating issue, review of the claims folder reveals compliance with the VCAA.  38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters sent from the RO to the Veteran in April 2010.  This letter satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his increased rating claim; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In addition, the April 2010 VCAA letter advised the Veteran of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486   (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Moreover, the April 2010 VCAA notice letter advised the Veteran of the additional notice requirements for increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (minimum notice requirements pursuant to VCAA for an increased rating claim), rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103 (a) as requiring generic claim-specific notice, and rejecting Veteran-specific notice as to the effect on daily life and as to the assigned or cross-referenced diagnostic code under which the disability is rated).  The outcome of these holdings is that VCAA notice for an increased rating claim does not have to be individually tailored to each Veteran's particular facts, but rather only a generic notice is required.  The April 2010 VCAA letter was fully sufficient. 

Thus, the Veteran has received all required notice in this case for his increased rating claim, such that there is no error in the content of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis). 

With regard to the timing of VCAA notice, the Court and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notice prior to the rating decision on appeal.  Thus, there is no timing error. 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records and several VA examination reports.  For his part, the Veteran has submitted personal statements and arguments from his representative.  The Veteran has not requested a hearing.

The Veteran was also afforded VA examinations in August 2010, April 2016 and November 2016 in connection with his claim for an increased evaluation for his service-connected right shoulder disability.  The Board finds that the November 2016 VA examination is adequate, as it was predicated on a review of the Veteran's pertinent medical history as well as on an examination and fully address the rating criteria that are relevant to rating the right shoulder disability in this case.  The examination also considered functional loss and whether there were incapacitating episodes.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his increased rating and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  There has been no allegation otherwise made by the Veteran or his representative in this regard.

Increased Initial Ratings

The Veteran contends that he is entitled to an initial rating greater than 20 percent for his service-connected right shoulder DJD.  For the reasons that follow, the Board has determined that an initial rating of 30 percent disabling, but no greater, is warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Board has also considered Correia v. McDonald, 28 Vet. App. 158 (2016) which holds that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

With respect to joints, in particular, including shoulder joints, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's right shoulder DJD is evaluated under Diagnostic Code 5201.  38 C.F.R. § 4.71a.  Diagnostic Code 5201 is the Diagnostic Code applicable to the shoulder joint, and provides that, with regard to the major (dominant) joint, limitation of motion of the arm at the shoulder level warrants a 20 percent rating; limitation of motion to midway between the side and shoulder level warrants a 30 percent rating; and limitation of motion to 25 degrees from the side warrants a 40 percent rating.  (As reflected in the November 2016 VA examination, the Veteran is right handed, and therefore his right shoulder is the major joint.)  The Veteran is currently rated at 20 percent  from the initial rating to November 7, 2016 and 30 percent thereafter based on limitation of arm motion midway between side and shoulder level.

Normal forward elevation, or flexion, of the shoulder is from 0 to 180 degrees.  Normal shoulder abduction is also from 0 to 180 degrees.  Normal external rotation and internal rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b).

For the reasons stated below, the Board finds that the Veteran's right shoulder symptomatology justifies an initial rating of 30 percent for a right shoulder disability, but no higher than 30 percent disabling after November 7, 2016.

Increased Rating Prior to November 7, 2016

The Veteran's STRs show that he suffered a right shoulder injury while in service due to an April 1985 parachuting fall.  He was treated in service for his injury, but did not undergo surgery.  Post-service medical records indicate a history of pain radiating from his right shoulder down his arm, tingling, numbness and burning sensations when lifting his right arm, arthritis of the shoulder, carpal tunnel syndrome, neuropathy, musculo-ligamentous, restricted range of motion, and pain in the right shoulder.  

Range of motion testing recorded in August 2010 showed that the Veteran's right shoulder forward flexion was 160 degrees out of 180, internal rotation was 70 degrees out of 90, external rotation was 70 degrees out of 90, and abduction was 130 degrees out of 180.  The August 2010 examiner also found that the Veteran suffered from DJD of the acromioclavicular joint. 

The Veteran was afforded a second examination in April 2016.  Range of motion testing showed that the Veteran's right shoulder flexion of 170 degrees out of 180, abduction of 180 degrees out of 180, external rotation of 80 degrees out of 90, and internal rotation of 80 degrees out of 90.  The examiner opined that the Veteran had recurrent shoulder pain and decreased range of motion, especially during flare-ups, which impacted his ability to lift heavy objects above his head and to raise his arms above his head.  

Most recently, the Veteran was afforded an examination in November 2016.  The Veteran was diagnosed with shoulder impingement syndrome and acromioclavicular joint separation.  He reported to the examiner that his shoulder pain has gotten worse over the past 30 years, he is unable to lie on his right side due to the shoulder pain and overhead reaching causes the pain to flare-up.  The Veteran also noted flare-ups during overhead activities causing pain in the anterior shoulder, subacromial area and scapular areas.  These flare-ups were also described as functional impairment because he cannot lift the arm.  Initial range of motion testing revealed right shoulder flexion of 80 degrees out of 180, abduction of 80 degrees out of 180, external rotation of 60 degrees out of 90, and internal rotation of 30 degrees out of 90.  

Pain was exhibited with flexion, abduction, external rotation and internal rotation.  No evidence of pain was noted with weight bearing.  Furthermore, the examiner found there was subacromial pain with forced abduction and some pain in the superior medial scapular area.  The examiner also found evidence of crepitus.

Initial testing of the left shoulder was found to be normal. 

In observed repetitive use testing of the right shoulder revealed flexion of 60 degrees out of 180, abduction of 30 degrees out of 180, external rotation of 25 degrees out of 90, and internal rotation of 35 degrees out of 80.  Repeated use over time resulted in right shoulder flexion of 60 degrees out of 180, abduction of 30 degrees out of 180, external rotation of 25 degrees out of 90, and internal rotation of 35 degrees out of 90.  

An examination of the left shoulder for observed repetitive use and repeated use over time showed no pain, weakness, fatigability or incoordination.

The examiner also conducted the Hawkins' Impingement Test, empty-can test, external rotation/infraspinatus strength test and lift-off subscapularis test.  The Veteran tested positive in all four tests. 

It was further noted in the November 2016 exam that the Veteran had a history of A/C separation in service and that he experience tenderness on palpation of the AC joint.  The examiner also documented degenerative or traumatic arthritis in the right shoulder.  

Lastly, the examiner determined that the Veteran's right shoulder disability had an impact on his ability to perform occupational tasks, specifically, his inability to lift his right shoulder past 80 degrees in abduction and flexion. 

As noted above, by a February 2015 decision, the Board increased the Veteran's initial rating to 20 percent.  The Veteran thereafter filed a timely appeal of the rating assigned for the shoulder disability to the Court, which vacated the Board's decision as to the Board's denial of a rating in excess of 20 percent and remanded it for action consistent with the terms of the JMR issued in September 2015.  

The Court has repeatedly held that examinations provided to evaluate the extent of a Veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); see 38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  These determinations, should, if feasible, be portrayed in terms of the additional range-of-motion loss due to pain on use or flare-ups.  Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.  Mitchell, 25 Vet. App. at 44. 

The Board observes that the August 2010 and April 2016 VA examinations did not adequately address the Mitchell or DeLuca requirements.  

The Board finds that the November 2016 examination contemplates pain on motion and limitation of motion midway between the side and shoulder level and therefore more accurately reflects an initial rating of 30 percent disabling for a right shoulder disability.  As the August 2010 and April 2016 VA examination reports are inadequate, the Board will afford the Veteran the benefit of the doubt and conclude that the symptoms described during the November 2016 with respect to the Mitchell and DeLuca elements existed throughout the appeals period.  38 U.S.C.A. § 5107 (b).  

Therefore, the Board has determined that a higher initial rating of 30 percent for the Veteran's right shoulder disability, to include DJD, is warranted throughout the course of the appeal.  

Rating in Excess of 30 percent

The currently assigned 30 percent evaluation contemplates pain on motion and limitation of motion midway between the side and shoulder level.  In order to warrant a higher evaluation, 40 percent disabling, there must be the functional equivalent of limitation of motion approximately 25 degrees from the side.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5201; DeLuca at 204-207 (1995).  Based upon the November 2016 VA examination results, the Board finds that the Veteran's right shoulder disability after November 7, 2016 more nearly approximates the disability picture contemplated by his current 30 percent rating-i.e., limitation of motion restricted to midway between side and shoulder level or limitation of arm motion at shoulder level.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5201.  

Limitation of motion of the right shoulder to 25 degrees or less from the side as contemplated by a higher evaluation has not been shown at any time during the course of the appeal.  In fact, the November 2016 VA examination report, which demonstrates initial flexion and abduction range of motion to 80 degrees and repetitive use range of motion flexion to 60 degrees and abduction to 30 degrees, indicates that the Veteran's remaining functional range of motion is better than 25 degrees from the side.  See DeLuca, 8 Vet. App. at 204-207.  In reaching this conclusion, the Board has considered the DeLuca factors in conjunction with the medical evidence of record and the Veteran's general statements regarding his shoulder symptoms and associated limitation of motion.  

In determining that the Veteran does not meet the criteria based on limitation of motion, the Board has considered the evidence that the Veteran's complaints of pain and the clinical findings as to where the pain began during range of motion testing.  However, it is significant that the clinical evidence is against a finding of additional limitation of motion after repetitive motion.  Pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  As the Court noted in Mitchell, a Veteran is not entitled to the maximum disability ratings simply because the Veteran exhibits pain throughout range of motion.  Despite complaints of pain, weakness, lack of endurance and instability, in November 2016 the Veteran was able to raise his right shoulder to 80 degrees from the side with pain and 30 degrees in range of motion after repeated use.  

Based on the Veteran's complaints of pain and limitation of motion, and the VA clinical objective findings, with consideration of DeLuca factors, the Board finds that a rating in excess of 30 percent is not warranted for any time during the course of the appeal.

As limitation of the right arm to 25 degrees from the side has not been demonstrated at any point during the appeal period, a higher rating is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Additionally, given that the November 2016 VA examination demonstrates that the Veteran does not have ankylosis or impairment of the humerus, scapula, or clavicle, a higher rating under alternative diagnostic criteria contemplating shoulder disabilities is likewise not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321 (b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected right shoulder disability.  The evidence shows pain on range of motion of the right shoulder, with range of motion in both flexion and abduction not reaching shoulder level.  The Veteran's 30 percent rating under DC 5201 accurately contemplates this symptomatology.  Moreover, higher ratings are available under the applicable Diagnostic Code, in the event the Veteran's disability increases in severity.  Accordingly, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology, for the entire period of appeal.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In addition to his right shoulder DJD, the Veteran is in receipt of service connection for a right ankle disability and bilateral knee disabilities.  Because the only increased rating claim on appeal at this time is for right shoulder disability, to include DJD, that is the only disability that the Board is considering in the extraschedular analysis with respect to considering the collective impact of the disabilities.  See id. 

As the preponderance of the evidence is against the claim for an evaluation in excess of 30 percent for the Veteran's service-connected right shoulder disability, to include DJD, the benefit-of-the-doubt rule does not apply, and the Board must deny the claim.  See 38 U.S.C.A. §§ 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an initial rating of 30 percent for a right shoulder disability for the period prior to November 7, 2016, is granted.

Entitlement to a rating in excess of 30 percent for a right shoulder disability is denied.  


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


